Matter of Ahmed v Hein (2022 NY Slip Op 03852)





Matter of Ahmed v Hein


2022 NY Slip Op 03852


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND WINSLOW, JJ.


523.1 TP 21-01346

[*1]IN THE MATTER OF SAMAH AHMED, PETITIONER,
vMICHAEL P. HEIN, COMMISSIONER, NEW YORK STATE OFFICE OF TEMPORARY AND DISABILITY ASSISTANCE, RESPONDENT. 


NEIGHBORHOOD LEGAL SERVICES, INC., BUFFALO (LARRY E. WATERS, JR., OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by an order of the Supreme Court, Erie County [Diane Y. Devlin, J.], entered April 30, 2021) to review a determination of respondent. The determination, among other things, determined that petitioner had committed an intentional program violation of the Public Assistance and SNAP programs and imposed a penalty. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 7 and 9, 2022,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court